EXHIBIT 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE BETWEEN

 

DOMINION HOMES, INC.

 

AND

 

JON M. DONNELL

 

This Separation Agreement and General Release (“Agreement”) is by and between
Dominion Homes, Inc. (“Company”) and its subsidiaries and affiliated entities
(collectively and including the Company, “Group” and separately “Group Member”)
and Jon M. Donnell (“Executive”), collectively, the “Parties.” On or about
October 11, 2004 the Executive voluntarily tendered his resignation to the
Company to pursue other opportunities. The terms and conditions of this
Agreement are to be effective as of the date on which this Agreement is executed
by the Parties and the resignations shall be deemed accepted and irrevocable on
such date (the “Acceptance Date”) and such terms and conditions shall supersede
and replace any other oral or written agreement between the Executive and the
Company including, but not limited to, the Employment Agreement between the
Parties, dated December 29, 2000, as amended effective January 1, 2003. By
signing this Agreement:

 

[1] The Parties agree that [a] as of 11:59 p.m. on October 31, 2004 (the
“Separation Date”), the Executive’s resignation as an officer (President, Chief
Operating Officer and Principal Financial Officer), director and employee of the
Company and in any capacity with any Group Member will become effective; and [b]
the Executive will continue to provide certain services to the Company as
directed by the Chairman and to receive his salary and benefits from the Company
through the Separation Date at which time his employment will end; and

 

[2] The Executive acknowledges that [a] the Executive has been afforded an
adequate opportunity to read and consider the terms of this Agreement; [b] the
Executive has been advised to consult an attorney of the Executive’s choosing;
and [c] this Agreement settles, bars and waives any and all claims that the
Executive has or could possibly have against the Company, the Group or any Group
Member arising out of or relating to the Executive’s service or separation.

 

In reliance on the foregoing and for the good and valuable consideration stated
below, the sufficiency of which is acknowledged, the Parties, intending to be
legally bound, agree as follows:

 

1.00 EXECUTIVE’S OBLIGATIONS

 

1.01 Confidential Information.

 

[1] Obligation to Protect Confidential Information. The Executive acknowledges
that the Group has a legitimate and continuing proprietary interest in the
protection of Confidential Information (as defined in Section 1.01[2]) and has
invested, and will continue to invest, substantial sums of money to develop,
maintain and protect Confidential Information. The Executive agrees [a] that any
Confidential Information will be held in confidence and treated as proprietary
to the Group, [b] not to use or disclose any Confidential Information and [c] to
return to the Company any Confidential Information on the Separation Date.

 

[2] Definition of Confidential Information. For purposes of this Agreement,
Confidential Information includes any confidential data, figures, projections,
estimates, pricing data, customer lists, buying manuals or procedures,
distribution manuals or procedures, other policy and procedure manuals or
handbooks, supplier information, tax records, personnel histories and



--------------------------------------------------------------------------------

records, information regarding sales, information regarding properties, trade
secrets and any other confidential information regarding the business,
operations, properties or personnel of the Group (or any Group Member) which are
disclosed to or learned by the Executive as a result of his service with any
Group Member, but will not include any information that [a] the Executive
possessed before the date of initial employment with any Group Member that was a
matter of public knowledge, [b] became or becomes a matter of public knowledge
through sources independent of the Executive, [c] has been or is disclosed by
any Group Member without restriction on its use or [d] has been or is required
to be disclosed by law or governmental order or regulation provided that prior
reasonable notice, to the extent practicable, be given to the Company. The
Executive also agrees that, if there is any reasonable doubt whether an item is
public knowledge, to not regard the item as public knowledge.

 

1.02 Solicitation of Executives. The Executive agrees that for two consecutive
years after the Separation Date [1] not, directly or indirectly, to solicit any
salaried employee of any Group Member to leave employment with the Group, [2]
not, directly or indirectly, to employ or seek to employ any salaried employee
or significant subcontractor of any Group Member and [3] not, directly or
indirectly, to cause or induce any of the Group’s (or Group Member’s)
competitors to solicit or employ any salaried employee or significant
subcontractor of any Group Member.

 

1.03 Solicitation of Third Parties. The Executive agrees that for two
consecutive years after the Separation Date not, directly or indirectly, to
recruit, solicit or otherwise induce or influence any customer, supplier, sales
representative, lender, lessor, lessee or any other person having a business
relationship with the Group (or any Group Member) to discontinue or reduce the
extent of that relationship or alter the terms thereof.

 

1.04 Competitive Activity. The Executive agrees that for two consecutive years
after the Separation Date not to anywhere in the States of Ohio or Kentucky
where the Company and the Group Members conduct business, without the written
consent of the Company, directly or indirectly, provide advice with respect to,
engage in (including any investment), supervise, or assist the provision of any
service or sale of any product which competes with any service or product of the
Group (or any Group Member).

 

1.05 Cooperation. The Executive agrees to cooperate with the Group (and with
each Group Member), including after the Separation Date, in the following areas:

 

[1] Cooperation With the Group. The Executive agrees [a] to be reasonably
available to answer questions for the Group’s (and any Group Member’s) officers
regarding any matter, project, initiative or effort for which the Executive was
responsible or had substantial involvement in while employed by any Group Member
and [b] to cooperate with the Group (and with each Group Member) during the
course of all third-party proceedings arising out of the Group’s (or any Group
Member’s) business about which the Executive has knowledge or information. For
purposes of this Agreement, [c] “proceedings” includes internal investigations,
administrative investigations or proceedings and lawsuits (including pre-trial
discovery and trial testimony) and [d] “cooperation” includes [i] the
Executive’s being reasonably available for interviews, meetings, depositions,
hearings and/or trials without the need for subpoena or assurances by the Group
(or any Group Member); [ii] providing any and all documents in the Executive’s
possession that relate to the proceeding; and [iii] providing assistance in
locating any and all relevant notes and/or documents. The Company will
reasonably compensate and reimburse the Executive for his reasonable expenses
incurred in connection with any activity described in this section.

 

[2] Cooperation With Third Parties. Unless compelled to do so by lawfully-served
subpoena or court order, the Executive agrees not to communicate with, or give
statements or

 

2



--------------------------------------------------------------------------------

testimony to, any opposing attorney, opposing attorney’s representative
(including private investigator) or former employee relating to any matter
(including pending or threatened lawsuits or administrative investigations)
about which the Executive has knowledge or information as a result of his
service with the Group (or any Group Member). The Executive also agrees to
notify the Company’s Chief Executive Officer immediately after being contacted
by a third party or receiving a subpoena or court order to appear and testify
with respect to any matter affected by this section.

 

[3] Contact With Media. The Executive agrees not to communicate with, or give
statements to, any member of the media (including print, television or radio
media) relating to any matter (including pending or threatened lawsuits or
administrative investigations) about the Group, its officers, directors and
employees and his employment with and the services provided to the Group. The
Executive also agrees to notify the Company’s Chief Executive Officer
immediately after being contacted by any member of the media with respect to any
matter affected by this section.

 

[4] Cooperation with the Board and its Committees. The Executive will make
himself available for exit interviews at mutually agreeable times if requested
by the Board of Directors of the Company or any Committee thereof.

 

[5] Other Matters. The Executive agrees that other than the sub-certification
(which shall be dated as of, or prior to, the Separation Date) required as part
of the internal control procedures of the Company for its third quarter Form
10-Q filing, the Executive will not be required to execute any other periodic
reports, certifications or subcertifications in connection with the Company’s
1934 Securities Exchange Act periodic filing requirements and procedures for
fiscal year 2004.

 

1.06 Non-Disparagement. The Executive and the Company (on its own behalf and on
behalf of the Group and each Group Member) agree that neither will make any
disparaging remarks about the other and the Executive agrees not to make any
disparaging remarks about the Company’s Chairman, Chief Executive Officer or any
of the Group’s senior employees or directors.

 

1.07 Return of Company Property. The Executive agrees to promptly on the
Separation Date return to the Company all property belonging to the Group or any
Group Member.

 

1.08 Remedies. The Executive acknowledges that, except as specifically provided
in this Agreement, money will not adequately compensate the Group for the
substantial damages that will arise upon the breach of any provision of this
Section 1.00. For this reason, if the Executive breaches or threatens to breach
any provision of this Section 1.00, the Company will be entitled, in addition to
other rights and remedies, including recoupment of all amounts described in
Section 3.00, to specific performance, injunctive relief and other equitable
relief to prevent or restrain any breach or threatened breach of this Section
1.00.

 

1.09 Covenant Not To Sue. Executive covenants and agrees not to commence any
suit or proceeding or otherwise pursue any legal or equitable claim or remedy,
arising out of or in connection with matters arising out of Executive’s
relationship with the Group and each Group Member and their employees, officers,
directors, agents, attorneys, successors and assigns, except as necessary to
enforce the terms and conditions of this Agreement. In the event Executive
violates the terms of the foregoing covenant, Executive acknowledges that, among
other remedies available to the Company for such breach, the Company may
immediately suspend and cancel all remaining payments owed to the Executive and
recover any and all amounts previously paid to Executive under this Agreement.

 

3



--------------------------------------------------------------------------------

2.00 Mutual Releases

 

2.01 Executive’s Release. In exchange for the payments and benefits described in
this Agreement, as well as any and all other mutual promises made in this
Agreement, the Executive and the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, legatees
and assigns agree to release and forever discharge the Company, the Group and
each Group Member and their employees, officers, directors, agents, attorneys,
successors and assigns from any and all claims, suits and/or causes of action
that grow out of or are in any way related to the Executive’s recruitment to,
employment with, service as a director or separation from the Company, the Group
and all Group Members, other than any claim that the Company has breached this
Agreement. This release includes, but is not limited to, any claims that the
Company, the Group or any Group Member violated the Employee Retirement Income
Security Act of 1974; the Americans with Disabilities Act; Title VII of the
Civil Rights Act of 1964 (as amended); the Family and Medical Leave Act; any law
prohibiting discrimination, harassment or retaliation in employment; any claim
of promissory estoppel or detrimental reliance, defamation, intentional
infliction of emotional distress; or the public policy of any state, or any
federal, state or local law. The Executive knowingly agrees that the payments
provided for in this Agreement are satisfactory consideration for this general
release of all possible claims.

 

2.02 Company Release. Except for any claim arising out of or resulting from any
unlawful act, malfeasance, act of bad faith or willful or reckless breach of a
fiduciary duty by the Executive, or by reason of any act or omission by the
Executive occurring outside the scope of his service with the Company, the
Company, the Group and each Group Member release and forever discharge the
Executive of and from any and every other action, cause of action, claim,
demand, right, obligation, damages (including exemplary or punitive damages),
liability, complaint, cost and/or expense that they have or may have against him
arising, directly or indirectly, from, or in any way related to his service with
the Company or any Group Member.

 

3.00 Company’s Obligations

 

In exchange for the Executive’s obligations described in this Agreement, the
Company on its behalf and on behalf of the Group and each Group Member and the
Executive agree to the following:

 

[1] The Company will pay to the Executive the Executive’s current base salary
for 12 months following the Separation Date (a total gross amount of $550,000)
in installments that correspond with the Company’s normal payroll practices;
provided that such payments shall be reduced, dollar for dollar, upon the
Executive becoming employed by another employer during such twelve month period.

 

[2] The Company will pay to the Executive a pro rata award for fiscal year 2004
under the Dominion Homes, Inc. 2002 Incentive Growth Plan, with proration based
upon his service through the Separation Date. Such amounts will assume that the
Company has achieved the minimum category of net income (which will provide
Executive with a $466,667 bonus) and the threshold category achieved for
customer satisfaction (which will provide Executive with a $145,833 bonus),
notwithstanding the actual results achieved by the Company. The foregoing pro
rata bonuses will be paid within 15 days following the Separation Date.

 

[3] The Company will pay for the Executive’s monthly COBRA health benefit
premiums for the shorter of [a] 18 consecutive calendar months beginning after
the Separation Date or [b] when the Executive becomes eligible for any similar
group health program sponsored by another employer.

 

4



--------------------------------------------------------------------------------

[4] The Company will continue to make all lease and insurance payments on the
Company automobile currently being used by the Executive until the end of the
current term of such lease on March 20, 2005, at which time the Executive will
return the automobile to the Company or the lessor as required.

 

[5] The Company will reimburse the Executive for all business-related expenses
that have not been reimbursed as of the Separation Date but only if (and to the
extent) that the Executive provides to the Company appropriate substantiation
and otherwise complies with the Company’s business expense reimbursement
policies.

 

[6] The Company agrees to provide a positive recommendation on behalf of the
Executive to any potential future employer that may contact the Company.

 

[7] To the extent permitted by law, the Company’s Code of Regulations and the
Company’s directors and officers liability insurance policies, the Company
agrees to indemnify and hold harmless the Executive from liability arising out
of his actions as Director and Chief Operating Officer.

 

[8] As soon as practicable following the Separation Date, the Executive shall be
entitled to receive his vested interests in the 401(k) plan and the deferred
compensation plan, as provided in such plans.

 

[9] The Executive agrees to forfeit all unvested interests in any equity grants,
retirement income, deferred compensation or other employee benefits that the
Executive has received as a result of the Executive’s employment with any Group
Member to the extent not set forth in Section 3.00[1.]-[8.]. To the knowledge of
the Executive and the Company, these forfeited interests are summarized as
follows: outstanding restricted stock awards (60,000 shares); unvested interest
under the Dominion Homes, Inc. Supplemental Executive Retirement Plan (with an
estimated cash value of $360,000); long-term disability insurance plan;
non-vested right to receive 511 Company shares under the deferred compensation
plan; $250,000 life insurance policy; $6,000 term life insurance policy; rights
under the medical and financial planning reimbursement plans; use of Company
aircraft; reimbursement of country clubs and health club dues and his rights
under the Stock Option Agreement with BRC Properties, Inc., dated November 13,
1998, as amended for 100,000 shares of the Company.

 

4.00 Arbitration

 

4.01 Acknowledgement of Arbitration. The Parties agree that, with the exception
of violations of Section 1.00 hereof, arbitration is the sole and exclusive
remedy for each of them to resolve and redress any dispute, claim or controversy
involving the interpretation of this Agreement or any other claims between the
parties, whether such claim arises under federal or state law.

 

4.02 Effect of Arbitration. The Parties intend that any arbitration award
relating to any matter described in this Section 4.00 will be final and binding
on them and that a judgment on the award may be entered in any court of
competent jurisdiction, and enforcement may be had according to the terms of
that award. This section will survive the termination or expiration of this
Agreement.

 

4.03 Location of Arbitration. Arbitration will be held in Columbus, Ohio, and
will be conducted by a retired federal judge or other qualified arbitrator. The
arbitrator will be mutually agreed upon by the Parties and the arbitration will
be conducted in accordance with the Voluntary Arbitration Rules of the American
Arbitration Association then in effect. The Parties will have the right to
conduct discovery pursuant to the Federal Rules of Civil Procedure; provided,
however, that the arbitrator will have the authority to establish an expedited
discovery schedule and cutoff and to resolve any discovery

 

5



--------------------------------------------------------------------------------

disputes. The arbitrator will have no jurisdiction or authority to change any
provision of this Agreement by alterations of, additions to or subtractions from
the terms of this Agreement. The arbitrator’s sole authority will be to
interpret or apply any provision(s) of this Agreement or any public law alleged
to have been violated. The arbitrator will be limited to awarding compensatory
damages, including unpaid wages or benefits, but, to the extent allowed by law,
will have no authority to award punitive, exemplary or similar-type damages.

 

4.04 Time for Initiating Arbitration. Any claim or controversy not sought to be
submitted to arbitration, in writing, within 120 days of the date the Party
asserting the claim knew, or through reasonable diligence should have known, of
the facts giving rise to that Party’s claim, will be deemed waived and the Party
asserting the claim will have no further right to seek arbitration or recovery
with respect to that claim or controversy. Both Parties agree to strictly comply
with the time limitation specified in this Section 4.00. For purposes of this
section, a claim or controversy is sought to be submitted to arbitration on the
date the complaining Party gives notice to the other that [1] an issue has
arisen or is likely to arise that, unless resolved otherwise, may be resolved
through arbitration under this Section 4.00 and [2] unless the issue is resolved
otherwise, the complaining Party intends to submit the matter to arbitration
under the terms of this Section 4.00.

 

4.05 Costs of Arbitration. The Company will bear the arbitrator’s fee and other
costs associated with the arbitration, unless the arbitrator, acting under
Federal Rule of Civil Procedure 54(b), elects to award these fees to the
Company.

 

4.06 Arbitration Exclusive Remedy. Subject to provisions in Section 1.00, the
Parties acknowledge that, because arbitration is the exclusive remedy for
resolving issues arising under this Agreement, neither Party may resort to any
federal, state or local court or administrative agency concerning breaches of
this Agreement or any other matter subject to arbitration under this Section
4.00 and that the decision of the arbitrator will be a complete defense to any
suit, action or proceeding instituted in any federal, state or local court
before any administrative agency with respect to any arbitrable claim or
controversy.

 

4.07 Waiver of Jury. The Executive and the Company each waive the right to have
a claim or dispute with one another decided in a judicial forum or by a jury,
except as otherwise provided in this Agreement.

 

5.00 GENERAL PROVISIONS

 

5.01 Representation of The Parties. The Executive represents and warrants that
the Executive is not under any contractual or legal restraint that prevents or
prohibits the Executive from entering into this Agreement or performing the
duties and obligations described in this Agreement. The Company represents and
warrants that it is not under any contractual or legal restraint that prohibits
it from entering into this Agreement or performing the duties and obligations
described in this Agreement and that this Agreement is duly approved by the
Company.

 

5.02 Modification or Waiver; Entire Agreement. No provision of this Agreement
may be modified or waived except in a document signed by the Executive and the
Company’s Chief Executive Officer or other person designated by the Company’s
Board of Directors. This Agreement, and any attachments referenced in this
Agreement, constitute the entire agreement between the Parties regarding
termination of the Executive as an employee and director of the Company, and any
other agreements are terminated and of no further force or legal effect. No
agreements or representations, oral or otherwise, with respect to the
termination of the Executive’s service with the Company have been made or relied
upon by either Party which are not set forth expressly in this Agreement.

 

6



--------------------------------------------------------------------------------

5.03 Governing Law; Severability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application of any provision of this Agreement to any person or circumstance,
is, for any reason and to any extent, held invalid or unenforceable, such
invalidity and unenforceability will not affect the remaining provisions of this
Agreement of its application to other persons or circumstances, all of which
will be enforced to the greatest extent permitted by law and the Parties agree
that the arbitrator (or judge) is authorized to reform the invalid or
enforceable provision [1] to the extent needed to avoid the invalidity or
unenforceability and [2] in a manner that is as similar as possible to the
Parties’ intent (as described in this Agreement). The validity, construction and
interpretation of this Agreement and the rights and duties of the Parties will
be governed by the laws of the State of Ohio, without reference to the Ohio
choice of law rules.

 

5.04 No Waiver. Failure to insist upon strict compliance with any term of this
Agreement will not be considered a waiver of any such term.

 

5.05 Withholding. All payments made to the Executive under this Agreement will
be reduced by any amount that the Company is required to withhold in advance
payment of the Executive’s federal, state and local income, wage and employment
tax liability.

 

5.06 Survival. The Parties agree that the covenants and promises set forth in
this Agreement will survive the payment of the amount described in Section 3.00.

 

5.07 Miscellaneous.

 

[1] The Executive may not assign any right or interest to, or in, any payments
payable under this Agreement; provided, however, that this prohibition does not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and does not
preclude the legal representative of the Executive’s estate from assigning any
right under this Agreement to the person or persons entitled to it.

 

[2] This Agreement will be binding upon and will inure to the benefit of the
Executive, the Executive’s heirs and legal representatives and the Company and
its successors.

 

[3] The Executive’s rights under this Agreement will be solely those of an
unsecured general creditor of the Company.

 

[4] The headings in this Agreement are inserted for convenience of reference
only and will not be a part of or control or affect the meaning of any provision
of this Agreement.

 

[5] This Agreement may be executed in counterparts.

 

5.08 Successors to Company. This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, and any successor will be substituted for the Company
under the terms of this Agreement. As used in this Agreement, the term
“successor” means any person, firm, corporation or business entity which at any
time, whether by merger, purchase or otherwise, acquires all or essentially all
of the assets of the business of the Company. Notwithstanding any assignment,
the Company will remain, with any successor, jointly and severally liable for
all its obligations under this Agreement.

 

5.09 No Admission. Each of the Parties understands that this Agreement is not an
admission of any wrongdoing. The Parties deny any wrongdoing under any federal,
state or local statute, public policy, tort law, contract law, or common law.

 

7



--------------------------------------------------------------------------------

5.10 Notices.

 

[1] How Given. Any notice permitted or required to be given under this Agreement
must be given in writing and delivered in person or by registered, U.S. mail,
return receipt requested, postage prepaid, or through Federal Express, UPS, DHL
and any other reputable professional delivery service that maintains a
confirmation of delivery system. Any delivery must be addressed to the Company’s
Chief Executive Officer at the Company’s then-current corporate offices or to
the Executive at the Executive’s last address as contained in the Executive’s
personnel file.

 

[2] Notice Date. Any notice permitted or required to be given under this
Agreement will be effective on the date it is delivered, in the event of
personal delivery, or on the date its receipt is acknowledged, in the event of
delivery by registered mail or through a professional delivery service described
in Section 5.10[1].

 

The parties agree that they have read this Agreement, understand and agree to
its terms, and have knowingly and voluntarily signed it on the date written
below which date shall be the Acceptance Date.

 

   

/s/ Jon M. Donnell

--------------------------------------------------------------------------------

    Jon M. Donnell Date: October 14, 2004 Dominion Homes, Inc. By:  

/s/ Douglas G. Borror

--------------------------------------------------------------------------------

    Douglas G. Borror     Chairman of the Board Date: October 14, 2004

 

8